DETAILED ACTION
	This is the first office action in response to U.S. application 17/512,832. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-20 of this application are patentably indistinct from claims 1-20 of Application No. 16/185,867 (now US 11173597). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 16/185,867 (‘867) (now US 11173597). Although the claims at issue are not identical, they are not patentably distinct from each other. As shown in the table below claim 1 is rejected by ‘867’s claim 1. 
Claim
This Application’s Claim
‘867 Claims
1
A system comprising: 
1. A system comprising: 
1
a robotic manipulator including a serial chain comprising a first joint, a first link, and a second link, wherein the second link is between the first joint and the first link in the serial chain; 
1. a robotic manipulator including a serial chain comprising a first joint, a first link, and a second link, wherein the second link is between the first joint and the first link in the serial chain; 
1
a processing unit including one or more processors, the processing unit configured to: 
1. a processing unit including one or more processors, the processing unit configured to: 
1
receive first link data from a first sensor system located at the first link; 
1. receive first link data from a first sensor system located at the first link; 
1
control the first joint based on the first link data; 
1. generate a first joint state estimate of the first joint based on the first link data and a kinematic model of the robotic manipulator; and control the first joint based on the first joint state estimate; 
1
and control a second joint in the serial chain based on the first link data.

1. and control a second joint in the serial chain based on the first link data.


‘867’s claim 1 is the same as the present application’s claim 1 except that it generates a first joint estimated of the first joint based on the first link data and a kinematic model of the robotic manipulator and then controls the first joint based on the first joint state estimate. However, claim 1 of the present application is controlling the first joint based on the first link data and 867’s claim 1 controls the first joint based on the first joint state estimate which is generated based on the first link data. Thus, the only difference would be that ‘867 additionally generates the first joint state estimate based on a kinematic model of the robotic manipulator as well as the first link data. It then follows that this application’s claim 1 would be broader, and this would be anticipatory double patenting. 
For the same reasons, the following table shows which claims from ‘867 correspond to this application’s 2-8. Claim 2 of the present application is anticipated by 867’s claim 1 as it is claiming that control of the first joint is based on a first joint state estimate which is based on the first link data. Similar to claim 1, the only difference would be that 867’s first joint state estimate is based on first link data and a kinematic model. Thus, this application’s claim 2 is broader. 
2
wherein to control the first joint the processing unit is configured to: generate a first joint state estimate of the first joint based on the first link data; and control the first joint based on the first joint state estimate of the first joint.
1. a processing unit including one or more processors, the processing unit configured to: receive first link data from a first sensor system located at the first link; generate a first joint state estimate of the first joint based on the first link data and a kinematic model of the robotic manipulator; and control the first joint based on the first joint state estimate
3
wherein the first joint state estimate of the first joint includes a joint acceleration estimate.
3. wherein the first joint state estimate includes a joint acceleration estimate.
4
wherein the first link data includes angular velocity data and translational acceleration data of the first sensor system.
4. wherein the first link data includes angular velocity data and translational acceleration data of the first sensor system.
5
wherein the serial chain further includes a third link, wherein the processing unit is further configured to: receive second link data from a second sensor system located at the third link; and generate a second joint state estimate of the first joint based on the second link data, and wherein to control the first joint, the processing unit is configured to: control the first joint based on the first joint state estimate of the first joint and the second joint state estimate of the first joint.
5. wherein the serial chain further includes a third link, wherein the processing unit is further configured to: receive second link data from a second sensor system located at the third link; and generate a second joint state estimate of the first joint based on the second link data, and wherein to control the first joint, the processing unit is configured to: control the first joint based on the first joint state estimate and second joint state estimate.
6
wherein the serial chain includes a fourth link, and wherein the fourth link is between the first joint and the third link in the serial chain.
6. wherein the serial chain includes a fourth link, and wherein the fourth link is between the first joint and the third link in the serial chain.
7
wherein to generate the first joint state estimate, the processing unit is configured to: apply a first weight to the first joint state estimate of the first joint to generate a first weighted joint state estimate of the first joint; apply a second weight to the second joint state estimate of the first joint to generate a second weighted joint state estimate of the first joint; and combine the first weighted joint state estimate of the first joint and the second weighted joint state estimate of the first joint to generate a first fused joint state estimate of the first joint, and wherein to control the first joint, the processing unit is configured to: control the first joint based on the first fused joint state estimate.
7. wherein to generate the first joint state estimate, the processing unit is configured to: apply a first weight to the first joint state estimate to generate a weighted first joint state estimate; apply a second weight to the second joint state estimate to generate a weighted second joint state estimate; and combine the weighted first joint state estimate and the weighted second joint state estimate to generate a first fused joint state estimate of the first joint, and wherein to control the first joint, the processing unit is configured to: control the first joint based on the first fused joint state estimate.
8
wherein the processing unit is further configured to: generate a joint state estimate of the second joint based on the first link data; and control the second joint based on the joint state estimate of the second joint.
8. wherein the processing unit is further configured to: generate a second joint state estimate of the second joint based on the first link data; and control the second joint based on the second joint state estimate of the second joint


As shown in the table below claim 9 is rejected by ‘867’s claim 9.
9
A system comprising: 
9. A system comprising: 
9
a robotic manipulator comprising: a first section between a first link and a second link, the first section including a first joint connected to the first link and a second joint connected to the second link; 
9. a robotic manipulator comprising: a first link; a second link; and a first section between the first and second links, the first section including a first joint, a third link, and a second joint, wherein the first joint connects the first link and the third link, and the second joint connects the third link and the second link; 
9
a processing unit including one or more processors, the processing unit configured to: 
9. a processing unit including one or more processors, the processing unit configured to: 
9
receive first link data from a first sensor system located at the first link; 
9. receive first link data from a first sensor system located at the first link; receive second link data from a second sensor system located at the second link;
9
generate a first section state estimate of the first section based on the first link data; 
9. generate a first section state estimate of the first section based on the first link data and second link data; 
9
and control the first section based on the first section state estimate.
9. and control the first section based on the first section state estimate.


‘867’s claim 9 is the same as the present application’s claim 9 except that the first section between the first and second links includes a third link where the first joint connects the third link and the first link and the second joint connects the third link and the second link and that the first section state estimate is based on the first link data and the second link data. Whereas the present application claims the first section between the first and second links includes the first joint connected to the first link and the second joint connected to the second link and the first section state estimate is based on the first link data. However, as in ‘867’s claim 9 the first section includes the first and second joint connected to the first and second link respectively, the only difference is that ‘867 additionally includes a third link between the first and second joint and generates the first section estimate based on second link data as well as the first link data. It then follows that this application’s claim 9 would be broader, and this would be anticipatory double patenting.
For the same reasons, the following table shows which claims from ‘867 correspond to this application’s claims 10-15. Claim 10 corresponds with claims 9-10 of ‘867 as claim 9 cites the second link data being from a second sensor system located at the second link and claim 10 cites the remaining limitations of the present application’s claim 10.
10
wherein to generate the first section state estimate, the processing unit is configured to: generate differential link data of the second link with respect to the first link based on the first link data and second link data from a second sensor system located on the second link; and generate the first section state estimate based on the differential link data.
9. receive second link data from a second sensor system located at the second link;
10. wherein to generate the first section state estimate, the processing unit is configured to: generate differential link data of the second link with respect to the first link based on the first link data and the second link data; and generate the first section state estimate based on the differential link data.
11
wherein to generate the first section state estimate, the processing unit is configured to: determine a Jacobian of the second sensor system with regard to the first sensor system based on a kinematic model of the first link, the second link and the first section; and generate the first section state estimate based on the differential link data and the Jacobian.
11. wherein to generate the first section state estimate, the processing unit is configured to: determine a Jacobian of the second sensor system with regard to the first sensor system based on a kinematic model of the first link, the second link and the first section; and generate the first section state estimate based on the differential link data and the Jacobian.

12
wherein the first link data includes first angular velocity data and first translational acceleration data of the first sensor system; wherein the second link data includes second angular velocity data and second translational acceleration data of the second sensor system; and wherein to generate the differential link data, the processing unit is configured to: generate differential translational acceleration data of the differential link data based on the first translational acceleration data and second translational acceleration data; and generate differential angular velocity data of the differential link data based on the first angular velocity data and second angular velocity data.
12. wherein the first link data includes first angular velocity data and first translational acceleration data of the first sensor system; wherein the second link data includes second angular velocity data and second translational acceleration data of the second sensor system; and wherein to generate the differential link data, the processing unit is configured to: generate differential translational acceleration data of the differential link data based on the first translational acceleration data and second translational acceleration data; and generate differential angular velocity data of the differential link data based on the first angular velocity data and second angular velocity data.
13
wherein to generate the first section state estimate, the processing unit is configured to: generate the first section state estimate based on a first dynamic model of the first joint.
13. wherein to generate the first section state estimate, the processing unit is configured to: generate the first section state estimate based on a first dynamic model of the first joint.
14
wherein the first section state estimate includes a first joint state estimate of the first joint and a second joint state estimate of the second joint, and wherein to generate the first section state estimate, the processing unit is configured to: generate an initial first joint state estimate of the first joint by solving forward dynamics based on a first force on the first joint and the first dynamic model; generate an initial second joint state estimate of the second joint by solving forward dynamics based on a second force on the second joint and a second dynamic model of the second joint; determine a third link state estimate of a third link of the first section based on the first link data, initial first joint state estimate of the first joint, second link data, and initial second joint state estimate of the second joint; determine the first joint state estimate of the first joint based on the third link state estimate and the first link data; and determine the second joint state estimate of the second joint based on the third link state estimate and the second link data.
14. wherein the first section state estimate includes a first joint state estimate of the first joint and a second joint state estimate of the second joint, and wherein to generate the first section state estimate, the processing unit is configured to: generate an initial first joint state estimate by solving forward dynamics based on a first force on the first joint and the first dynamic model; generate an initial second joint state estimate by solving forward dynamics based on a second force on the second joint and a second dynamic model of the second joint; determine a third link state estimate of the third link based on the first link data, initial first joint state estimate, second link data, and initial second joint state estimate; determine the first joint state estimate based on the third link state estimate and the first link data; and determine the second joint state estimate based on the third link state estimate and the second link data. 
15
wherein to generate the third link state estimate of the third link, the processing unit is configured to: determine a forward third link state estimate of the third link by forward propagating kinematics based on the first link data and the initial first joint state estimate of the first joint; determine a backward third link state estimate of the third link by backward propagating kinematics based on the second link data and the initial second joint state estimate of the second joint; and generate the third link state estimate of the third link based on the forward third link state estimate and backward third link state estimate.
15. wherein to generate the third link state estimate of the third link, the processing unit is configured to: determine a forward third link state estimate of the third link by forward propagating kinematics based on the first link data and the initial first joint state estimate; determine a backward third link state estimate of the third link by backward propagating kinematics based on the second link data and the initial second joint state estimate; and generate the third link state estimate of the third link based on the forward third link state estimate and backward third link state estimate.



As shown in the table below claim 16 is rejected by ‘867’s claim 16.
16
A method comprising: 
16. A method comprising: 
16
receiving first link data from a first sensor system located at a first link of a robotic manipulator including a serial chain comprising a first joint, the first link, and a second link, 
16. receiving first link data from a first sensor system located at a first link of a robotic manipulator including a serial chain comprising a first joint, the first link, and a second link,
16
wherein the second link is between the first joint and the first link in the serial chain; 
16. wherein the second link is between the first joint and the first link in the serial chain; 
16
controlling the first joint based on the first link data; 
16. generating a first joint state estimate of the first joint based on the first link data and a kinematic model of the robotic manipulator; and controlling the first joint based on the first joint state estimate; 
16
and controlling a second joint in the serial chain based on the first link data.
16. and controlling a second joint in the serial chain based on the first link data.


‘867’s claim 16 is the same as the present application’s claim 16 except that it generates a first joint estimated of the first joint based on the first link data and a kinematic model of the robotic manipulator and then controls the first joint based on the first joint state estimate. However, claim 16 of the instant application is controlling the first joint based on the first link data and 867’s claim 16 controls the first joint based on the first joint state estimate which is generated based on the first link data. Thus, the only difference would be that ‘867 additionally generates the first joint state estimate based on a kinematic model of the robotic manipulator as well as the first link data. It then follows that this application’s claim 16 would be broader, and this would be anticipatory double patenting. 
For the same reasons, the following table shows which claims from ‘867 correspond to this application’s 17-20. Claim 17 of the instant application is anticipated by 867’s claims 16 and 17 as it is claiming that control of the first joint is based on a first joint state estimate which is based on the first link data. Similar to claim 16, the only difference would be that 867’s first joint state estimate is based on first link data and a kinematic model. Thus, this application’s claim 17 is broader.
17
generating a first joint state estimate of the first joint based on the first link data; receiving second link data from a second sensor system located at a third link in the serial chain; and generating a second joint state estimate of the first joint based on the second link data; wherein the controlling the first joint includes: controlling the first joint based on the first joint state estimate of the first joint and the second joint state estimate of the first joint.
16. generating a first joint state estimate of the first joint based on the first link data and a kinematic model of the robotic manipulator
17. receiving second link data from a second sensor system located at a third link in the serial chain; and generating a second joint state estimate of the first joint based on the second link data; wherein the controlling the first joint includes: controlling the first joint based on the first joint state estimate and second joint state estimate.
18
wherein the serial chain includes a fourth link, and wherein the fourth link is between the first joint and the third link in the serial chain.
18. wherein the serial chain includes a fourth link, and wherein the fourth link is between the first joint and the third link in the serial chain.
19
wherein the generating the first joint state estimate includes: applying a first weight to the first joint state estimate of the first joint to generate a first weighted joint state estimate of the first joint; applying a second weight to the second joint state estimate of the first joint to generate a second weighted joint state estimate of the first joint; and combining the first weighted joint state estimate and the second weighted joint state estimate to generate a first fused joint state estimate of the first joint; wherein the controlling the first joint includes: controlling the first joint based on the first fused joint state estimate.
19. wherein the generating the first joint state estimate includes: applying a first weight to the first joint state estimate to generate a weighted first joint state estimate; applying a second weight to the second joint state estimate to generate a weighted second joint state estimate; and combining the weighted first joint state estimate and the weighted second joint state estimate to generate a first fused joint state estimate of the first joint; wherein the controlling the first joint includes: controlling the first joint based on the first fused joint state estimate.
20
generating a joint state estimate of the second joint in the serial chain based on the first link data; and controlling the second joint based on the joint state estimate of the second joint.
20. generating a joint state estimate of the second joint based on the first link data; and controlling the second joint based on the joint state estimate of the second joint.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sera (US 20140009100) teaches a vibration control robot system that corrects operation values based on an acceleration sensor at the distal end of a robot arm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664